                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

      Case
                CV 18-09838-AG (DFM)                                      Date: April 30, 2019
      No.
    Title    Alfonso Cuevas v. California Men’s Colony – West Main Kitchen, et al.



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                      Nancy Boehme                                         Not Present
                       Deputy Clerk                                      Court Reporter
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:      (IN CHAMBERS) Order to Show Cause re: Failure to Prosecute


      Plaintiff filed his Complaint on November 16, 2018. See Dkt. 1. On January 15, 2019, the
Court dismissed the Complaint with leave to amend and ordered Plaintiff to file a First Amended
Complaint (FAC) within 35 days. See Dkt. 8. On January 16, 2019, Plaintiff filed a notice of
change of address. See Dkt. 9. On March 8, 2019, the Court re-sent Dkt. 8 to Plaintiff’s updated
address in this case and ordered Plaintiff to file a FAC within 30 days. See Dkt. 11.

       Plaintiff did not file an amended complaint by the deadline. Accordingly, within twenty-one
(21) days of the date of this order, Plaintiff is ORDERED to show good cause in writing why the
Court should not dismiss this action for failure to prosecute. Plaintiff is expressly warned that if
he fails to file a timely response to this Order, the Court may recommend dismissal of this
action for lack of prosecution.




CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: nb
                                                                                             Page 1 of 1
